DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,723,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “wherein the controller is provided in the server device” is considered indefinite because in conjunction with claim 1, claim 10 sets forth that the controller within a server transmits a notification to itself.  The metes and bounds of the claim cannot be ascertained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10, 12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. U.S. Patent Application Publication No. 2010/0201481 (hereinafter Au) in view of Lin U.S. Patent Application Publication No. 2017/0330441 and further in view of McKinnon U.S. Patent Application Publication No. 2018/0084589.
Regarding claim 1, Au discloses a locking and unlocking system comprising a controller (i.e., CPU) configured to acquire a state of locking and unlocking of a vehicle that is locked and unlocked based instruction information acquired within a valid period of authentication from a portable terminal (paragraphs 30 and 31), but fails to explicitly disclose transmitting a notification to a device when the vehicle is not locked during a period of time from when the vehicle is unlocked based on the instruction information until a timing that arrives after the valid period of the authentication expires.

McKinnon discloses a system comprising a portable terminal (320) that is communicatively linked to a device (310), wherein the portable terminal transmits a notification to a user prior to being disconnected from the device (paragraph 26).  It would have been obvious to one having ordinary skill in the art at the time of filing to implement transmission of a notification to a device at a timing which an authentication expires, since doing so would remind and permit a user to execute desired functions of the vehicle such as locking doors prior to the portable terminal being unauthenticated from the vehicle or before it is beyond a communication range of the vehicle.
Regarding claim 2, Au discloses a locking and unlocking system wherein the first device is the portable terminal used for unlocking the vehicle (paragraph 64).
Regarding claim 3, Au as modified by Lin and McKinnon fails to explicitly disclose the controller being configured to perform locking on the vehicle when the vehicle is not locked for the period of time until the timing.  Official Notice is taken that it was well-known at the time of filing to perform locking on the vehicle when the vehicle is not locked for a period of time.  Many conventional vehicle locking/unlocking systems include the standard feature of automatically locking doors after they’ve been unlocked and not locked after a period of time.  It would have been obvious to one having ordinary skill in the art at the time of filing to include said feature into Au as modified by Lin and McKinnon since doing so would have yielded predictable results.
Regarding claim 4, Au discloses a locking and unlocking system wherein the portable terminal is configured to perform communication with the vehicle by short-range wireless communication (paragraph 59).

Regarding claim 12, Au discloses a vehicle (B1, B2) comprising the locking and unlocking system according to claim 1 (paragraph 29).
Regarding claim 12, Au discloses a locking and unlocking system comprising a controller (i.e., CPU) configured to acquire a state of locking and unlocking of a storage device that is locked and unlocked based on instruction information acquired within a valid period of authentication from a portable terminal (paragraphs 30 and 31), but fails to explicitly disclose sending a notification to a device associated with a storage device, when the storage device is not locked during a period of time from when the storage device is unlocked based on the locking and unlocking instruction information acquired from the portable terminal.
Lin discloses a system wherein a notification is transmitted to a device associated with a storage device, when it is not locked during a period of time from when the storage device is unlocked based on the locking and unlocking instruction information acquired from the portable terminal (paragraph 41).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the notification feature of Lin into the system of Au since doing so would prevent theft of the storage device or personal items left within.
McKinnon discloses a system comprising a portable terminal (320) that is communicatively linked to a device (310), wherein the portable terminal transmits a notification to a user at a timing prior to being disconnected from the device (paragraph 26).  It would have been obvious to one having ordinary skill in the art at the time of filing to implement transmission of a notification to a device when the vehicle is not locked during a period of time until a first timing as claimed since doing so would permit a user to lock the vehicle prior to the portable terminal being disconnected from the storage device or beyond a communication range of the storage device.
Regarding claim 14, Au as modified by Lin and McKinnon a system comprising all the features of claim 13 as discussed above, but fails to explicitly disclose wherein the first timing arrives before the 
Regarding claims 14 and 15, claims 14 and 15 have limitations similar to those treated in the above rejection of claim 12, and are met by the references as discussed above.  
Regarding claim 16, Au discloses a vehicle (B1, B2) comprising the locking and unlocking system according to claim 12 (paragraph 29).
Regarding claim 20, Au discloses a portable terminal (B1, B2) comprising a controller (i.e., CPU) configured to transmit locking and unlocking instruction information to a vehicle within a valid period of authentication so that the vehicle is locked and unlocked based on the instruction information (paragraphs 30 and 31), but fails to disclose sending a notification to a device when the instruction information for locking the vehicle is not transmitted during a period of time from when the locking and unlocking instruction information for unlocking the vehicle is transmitted until a first timing that arrives after the valid period of the authentication expires.
Lin discloses a system wherein a notification is transmitted to a device associated with a vehicle, when the vehicle is not locked during a period of time from when the vehicle is unlocked based on a locking and unlocking instruction information acquired from a portable terminal (paragraph 41).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the notification feature of Lin into the system of Au since doing so would prevent theft of the vehicle or personal items left within.
McKinnon discloses a system comprising a portable terminal (320) that is communicatively linked to a device (310), wherein the portable terminal transmits a notification to a user prior to being disconnected from the device (paragraph 26).  It would have been obvious to one having ordinary skill in 
Claims 17-19 have limitations similar to those treated in the above rejections, and are met by the references as discussed above.  Au fails to disclose the device being a server wherein the valid period of the authentication is specified by the server device.
It is evidenced by McKinnon in paragraph 112 that communication between electronic devices may be established via a multitude of configurations and protocols including a client-server configuration and a web server.  It would have been obvious to one having ordinary skill in the art at the time of filing to establish communication between devices and the rules of communication between devices through use of a server since doing so would have yielded predictable results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Au as modified by Lin and McKinnon and further in view of Sanji et al. U.S. Patent Application Publication No. 2016/0272154 (hereinafter Sanji).
Regarding claim 8, Au as modified by Lin discloses a system comprising all the features of claim 1 as discussed above, but fails to explicitly disclose wherein the vehicle further acquires authentication information, which is information for authenticating the portable terminal, from the portable terminal, and accepts the locking and unlocking instruction information within a valid period of authentication when the authentication is successful.
Sanji discloses a system wherein a vehicle (1) acquires authentication information from a portable terminal (2) and accepts locking and unlocking instruction information within a valid period of authentication when the authentication is successful (paragraphs 3 and 21).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate acquisition of authentication data 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        May 8, 2021